— Judgment unanimously modified, on the law and facts, and, as modified, affirmed, with costs to claimants, in accordance with the following memorandum: We find sufficient support in the record for the court’s determination that as a consequence of the improvement the highest and best usé of claimant’s entire property was changed from part commercial and part residential to entirely residential and that the value of the commercial structure was destroyed. The court erred in valuing the pet lodge building as a specialty (see McDonald v State of New York, 52 AD2d 721, affd 42 NY2d 900). We adopt the evidence of the State’s appraiser that the value of the building before the taking was $34,000 and reject the court’s valuation of $40,000. Therefore, the award should be reduced from $55,676 to $49,676. (Appeal from judgment of Court of Claims — appropriation.) Present — Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.